Fourth Court of Appeals
                                San Antonio, Texas
                                       July 28, 2016

                                   No. 04-15-00806-CR

                              Michael Wilfred LAFLAMME,
                                       Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 406th Judicial District Court, Webb County, Texas
                             Trial Court No. 2013CRW160-D4
                        Honorable Oscar J. Hale, Jr., Judge Presiding


                                      ORDER

       The appellant’s motion for extension of time to file his brief is hereby granted. The
appellant’s brief is due on August 12, 2016. No further extensions of time will be granted.


                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of July, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court